Exhibit 32.1 CERTIFICATION OF CHIEFEXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with thisAmended Quarterly Report of Mega Media Group, Inc. (the “Company”) on the Amended Form 10-Q for the period ending July 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Aleksandr Shvarts, ChiefExecutive Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Amended Quarterly Report on Form 10-Q for the period endingJuly 31, 2008, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchAmended Quarterly Report on Form 10-Q for the period endingJuly 31, 2008, fairly presents, in all material respects, the financial condition and results of operations of Mega Media Group, Inc. By: /s/ Aleksandr Shvarts ALEKSANDR SHVARTS Chief Executive Officer,
